Citation Nr: 0820851	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for 
schizoaffective disorder, to include as secondary to a 
service connected low back disability, has been submitted.

2.  Entitlement to service connection for rheumatoid 
arthritis of the spine, knees, elbows and shoulders.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disability other than schizoaffective disorder, to include 
bipolar disorder, claimed as secondary to a low back 
disability, has been submitted.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. The veteran had a hearing before 
the Board in February 2008 and the transcript is of record.

A May 2007 Board decision granted the veteran an increased 
rating for his low back disability from 40 percent to 50 
percent.  A subsequent May 2007 rating decision effectuated 
the Board's rating assigning an effective date of January 24, 
2003.  The veteran, in a November 2007 statement indicated he 
feels his back condition warrants an even greater rating than 
50 percent.  The veteran's statement indicates he wishes to 
have a reevaluation of his back disability and, therefore, 
this new claim of entitlement to an increased rating for a 
low back disability, to include lumbosacral strain and 
status-post compression fracture, is REFERRED to the RO for 
proper adjudication.

During the veteran's hearing, he testified for the first time 
that he alternatively believes his current psychiatric 
conditions are the result of a head injury sustained in a 20 
foot fall while on active duty.  That is, the veteran is 
arguing he suffered "traumatic brain injury" (TBI) while in 
the Navy.  Although the psychiatric claims are properly 
before the Board here, the issue of entitlement to service 
connection for a traumatic brain injury (TBI) has never been 
considered by the RO.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008); see also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (holding "a claim based on the 
diagnosis of a new mental disorder . . . states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement").  The issue of 
entitlement to service connection for a TBI, therefore, is 
REFERRED to the RO for proper adjudication.

The TDIU claim and the claim of psychiatric disability (other 
than schizoaffective disorder), to include bipolar disorder, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service 
connection for schizoaffective disorder, finding, that the 
condition existed prior to entry and was not aggravated by 
active duty.

2.  Evidence received since the May 1997 decision is largely 
cumulative to, or redundant of, evidence then of record; does 
not relate to the unestablished fact (aggravation) necessary 
to substantiate the claims; and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for schizoaffective disorder, to include as secondary to a 
service-connected low back disability.

3.  The veteran does not currently have a diagnosis of 
rheumatoid arthritis for his spine, knees, elbows or 
shoulders.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied the claim for 
entitlement to service connection for schizoaffective 
disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the May 1997 rating decision is 
not new and material, and a claim of service connection for 
schizoaffective disorder, to include as secondary to a 
service connected low back disability, may not be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.156 (2008).

3.  The veteran's claimed rheumatoid arthritis of the spine, 
knees, elbows and shoulders are not proximately due to or the 
result of any service-connected disease or injury, to include 
lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, and 5107 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2003 and December 2003.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The September 2003 
letter told the veteran why his prior schizoaffective claim 
was denied in May 1997 and what would constitute "new" and 
"material" evidence here to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

In regard to the veteran's schizoaffective disorder claim, 
which is a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  The VCAA explicitly stated that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required. 

In regard to the veteran's rheumatoid arthritis claim, the 
Board concludes an examination is not needed because the only 
evidence indicating the veteran currently has the disability 
alleged is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence (Schizoaffective disorder)

The veteran first initiated his claim for service connection 
for schizoaffective disorder in February 1997.  In a May 1997 
decision, the RO denied service connection concluding that 
the veteran's psychiatric disability preexisted service and 
there was no evidence indicative of aggravation of the 
condition beyond the natural progression of the disorder by 
active duty.  The veteran did not timely appeal the RO rating 
decision and therefore the 1997 RO decision is final, and is 
the last final denial of the claim.  It is noteworthy, 
however, that the veteran proceeded to initiate other 
psychiatric claims under the same theory, including bipolar 
disorder, neuropsychiatric disorder, depression, post-
traumatic stress disorder, and chronic adjustment disorder.  
All of these claims were denied.  The last final denial in 
regard to schizoaffective disorder specifically, however, was 
May 1997.

At the time of the May 1997 decision, the record included 
service medical records, which were silent as to any 
psychiatric treatment, complaints or diagnoses and private 
medical treatment and hospitalization records indicative of 
serious and aggressive treatment for schizophrenia and 
schizoaffective disorder, bipolar type dating back to October 
1986.  The private hospitalization and treatment records are 
completely silent as to the veteran's military service.  
Rather, it is clear the veteran's psychiatric problems and 
treatment began prior to service.  Although it is not clear 
from the veteran's service medical records the nature of his 
abrupt departure from the Navy, his DD-214 lists "erroneous 
enlistment" as the primary reason and his service medical 
records largely consist of low back treatment, complaints and 
diagnoses. 

In short, the record as of May 1997 did not include any 
medical evidence showing that the veteran's psychiatric 
problems occurred in or were aggravated by service.  

Much of the evidence received since the May 1997 decision 
duplicates evidence then on file.  Potentially relevant 
evidence received since the May 1997 decision includes 
continuing treatment and hospitalization records, largely 
from the Arkansas State Hospital where the veteran currently 
resides as an ongoing psychiatric patient, VA outpatient 
treatment records and the veteran's own lay statements.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

During the veteran's February 2008 hearing before the Board, 
the veteran claimed he suffered a fall in the military where 
he injured his back and hit the back of his head possibly 
suffering from Traumatic Brain Injury (TBI).  He argues that 
the trauma of the accident, and the possible TBI, is 
responsible for his current mental condition.  The previous 
denial of his claim was premised on a finding that the 
psychiatric condition was a pre-existing condition, which was 
not aggravated during service.  

As indicated in the introduction, the RO never specifically 
considered whether the veteran suffers from a TBI as a result 
of an in-service injury.  This condition will not be 
considered here because it is a new claim.  See Ephraim v. 
Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996) (holding "a claim 
based on the diagnosis of a new mental disorder . . . states 
a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of 
disagreement").

However, a separate theory of entitlement (as opposed to a 
separate diagnosis) is not a new claim, and must be addressed 
as part of the current claim.  See Bingham v. Principi, 18 
Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 
F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 
120 (1997).  Accordingly, the Board will consider the 
veteran's argument that his mental condition is secondary to 
his service connected low back disability or, alternatively, 
due to an in-service injury, namely an alleged fall. 

In any case, for evidence to be new and material in this 
matter it would have to tend to show that either the 
veteran's psychiatric condition occurred directly in-service 
due to the alleged fall, or, if pre-existing, that it was 
aggravated by some in-service injury or disability (to 
include his low back disability).  No competent evidence 
received since the May 1997 decision tends to do so.

The earliest medical records on file indicate the veteran was 
hospitalized in November 1992, shortly after discharge from 
the Navy.  The hospitalization records indicate the veteran 
had a long history of mental illness.  Specifically, a May 
1996 record indicated the veteran had been admitted seven 
times previously, the earliest of which dates back to October 
1986 where he was first diagnosed with schizophrenia 
paranoia.  Subsequently, the veteran's diagnosis was changed 
to schizoaffective disorder, bipolar type.  More recent 
medical records merely show the continuing treatment of his 
psychiatric condition.  

Despite the veteran's own lay statements, no medical 
professional has ever linked the veteran's mental illness to 
any remote incident of service, to include his service 
connected low back disability. 

The Board finds noteworthy that despite the veteran's 
contentions that he fell 20 feet onto concrete during his 
military service injuring his back and head, this is a new 
contention.  From 1992 through 2001, the veteran indicated he 
injured his back doing push-ups and strenuous exercises 
during boot camp.  From 2001, the veteran then recalled a 12 
foot "fall" where he injured his back during his short 
military tour.  Most recent statements now indicate the fall 
was from 20 feet and, in addition to injuring his back, he 
hit his head.  His service medical records are silent as to 
any such injury.  Rather, they confirm the veteran injured 
his back exercising during boot camp.

Aside from being conflicting at times, the veteran also has 
not demonstrated he has medical training, expertise, or 
credentials that would qualify him to render a competent 
opinion regarding medical causation.  His lay opinion that 
his psychiatric condition is related to an in-service fall or 
his low back disability is not competent evidence, and cannot 
be deemed "material" for purposes of reopening his claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

No competent evidence received since May 1997 relates to the 
unestablished facts necessary to substantiate the claim.  No 
additional evidence received tends to show that either the 
schizoaffective disorder occurred in service or was 
aggravated in service.  Accordingly, the additional evidence 
received is not new and material and the claim may not be 
reopened.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection (Rheumatoid Arthritis)

The veteran claims he has rheumatoid arthritis in his low 
back, knees, elbows and shoulders due to a low back injury 
occurring in the military.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for rheumatoid arthritis may be established based 
on a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
there is no medical evidence indicative of a diagnosis of 
"rheumatoid arthritis" to any of the alleged joints. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Alternatively, any disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Here, the veteran alleges that his rheumatoid arthritis of 
his spine, knees, elbows and shoulders are a manifestation of 
his service-connected lumbar spine condition. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran was service connected for lumbosacral strain in 
February 1997, shortly after separation from service.  The 
veteran, since that time, has filed numerous increased rating 
claims indicating his low-back disability is more severe then 
currently rated due to arthritis, spine deformity, pain and 
limitation of motion.  Currently, the veteran's low back 
disability is rated 50 percent disabling due to 
manifestations including limitation of motion, pain, 
osteoarthritis and degenerative disc disease.  

VA and private treatment records indicate extensive 
complaints and treatment for the veteran's low back and 
occasional complaints of right hip pain and arm pain.  
Medical records, however, are silent as to a diagnosis of 
rheumatoid arthritis for any joint, to include the spine.  
Regardless of the etiology of the veteran's claimed 
rheumatoid arthritis, first and foremost, the medical 
evidence must demonstrate that the disability exists.  The 
Board concludes there is no such evidence here.

Medical records from 1992 through 2006 are simply silent for 
a diagnosis of rheumatoid arthritis for any of the claimed 
joints, to include the spine, knees, elbows or shoulders.  
Rather, the veteran's low back medical care includes 
treatment for many manifestations, to include osteoarthritis 
and degenerative disc disease.  To the extent the veteran is 
alleging he is entitled to a separate service connected 
disability rating due to these diagnoses, the Board notes 
that these manifestations of the veteran's service connected 
low back disability are already compensated for in the 
current rating.  The issue of whether the veteran is entitled 
to a higher, or even a separate, rating for his low back 
disability is not currently before the Board here.

In short, no medical professional has ever diagnosed the 
veteran with rheumatoid arthritis of the spine, knees, elbows 
or shoulders nor has any additional orthopedic disability 
ever been associated with the veteran's service connected low 
back disability. 

The Board has considered the veteran's statements, but there 
simply is no medical evidence to support current diagnoses of 
the claimed conditions.  Although he believes that he has 
multiple joint rheumatoid arthritis due to his low back 
disability, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran currently has rheumatoid arthritis 
of the claimed joints. Secondary service connection requires, 
first and foremost competent medical evidence indicative of a 
current diagnosis of the claimed disability.  See 38 C.F.R. § 
3.310. The most probative evidence of record is against such 
a finding in this case.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

As no new and material evidence sufficient to reopen a claim 
for entitlement to service connection for schizoaffective 
disorder has been submitted, the claim is denied.

Entitlement to service connection for rheumatoid arthritis of 
the spine, knees, elbows and shoulders, is denied.


REMAND

With respect to the issue of whether new and material 
evidence to reopen the claim for service connection for 
psychiatric disability other than schizoaffective disorder, 
to include bipolar disorder, claimed as secondary to a low 
back disability, has been received, in a recent decision, 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Here, the veteran was sent a VCAA letter in June 2003 
defining the terms "new" and "material" and including the 
general elements of service connection.  The letter did not 
mention, however, the basis of the prior denial of service 
connection for a psychiatric disability other than 
schizoaffective disorder, to include bipolar disorder, 
claimed as secondary to a low back disability.  A new letter 
is indicated. 

In regard to the TDIU claim, the Board notes, as mentioned in 
the introduction, that the veteran has recently submitted an 
increased rating claim for his low back condition.  The TDIU 
claim is "inextricably intertwined" with the increased 
rating claim.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, 
the RO is advised that the issue must be adjudicated after 
full development and adjudication of the veteran's increased 
rating claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Kent decision, review the 
prior denial of the claim for service 
connection for psychiatric disability other 
than schizoaffective disorder, to include 
bipolar disorder, claimed as secondary to a 
low back disability; determine the basis for 
the denial, and what element or elements would 
be required to establish service connection.  
Notify the veteran of these factors, and of 
what evidence would be necessary to 
substantiate the element or elements found 
insufficient in the previous denial.  

2.  After completion of the above and any 
additional development deemed necessary to 
fully adjudicate the veteran's increased 
rating claim, the RO should review the 
claims.  The RO must consider all applicable 
laws and regulations, including but not 
limited to, consideration of referring the 
case for extra-schedular consideration.  If 
the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter the 
claims should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


